1
                                                                           FILED IN THE
2                                                                      U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


3                       UNITED STATES DISTRICT COURT Mar 04, 2019
                       EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK   C

4
     RICHARD D. GAMINO,                        No. 1:18-cv-03009-SMJ
5
                              Plaintiff,
6                                              ORDER DISMISSING CASE
                 v.
7
     MOUNTAIN PACIFIC MACHINERY,
8    INC.,

9                             Defendant.

10
           On February 28, 2019, the parties filed a Joint Stipulated Motion for
11
     Dismissal, ECF No. 63. Consistent with the parties’ agreement and Federal Rule of
12
     Civil Procedure 41(a), IT IS HEREBY ORDERED:
13
           1.    The parties’ Joint Stipulated Motion for Dismissal, ECF No. 63, is
14
                 GRANTED.
15
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
16
                 bear their own costs and attorneys’ fees.
17
           3.    All pending motions are DENIED AS MOOT.
18
           4.    All hearings and other deadlines are STRICKEN.
19
           5.    The Clerk’s Office is directed to CLOSE this file.
20



     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 4th day of March 2019.

4                       ____________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
